DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jackson et al. (US 2017/0209113) and Kalafut et al. (US 8,428,694).
Regarding claim 1, Jackson et al. discloses a method, comprising: 
upon a first injection of a contrast agent, processing acquired projection data of a monitoring area of a subject to measure a contrast signal of the contrast agent (“a timing bolus scan may be included to determine the desired delay from the contrast injection to the CTA exposure” at paragraph 0041, line 3); 

generating a scan prescription for the contrast scan based on when the zone is estimated to occur (“Based on the timing bolus response, and a nominal expected heart rate, the protocol may determine a sequence of CTP exposures. As such, the protocol may include parameters such as sequence of CTP and CTA scans, and start time, scan intervals, number of exposures, acquisition phase of each of the CTP and CTA scans, and the like” at paragraph 0041, line 5); and 
upon a second injection of contrast agent, performing the contrast scan according to the scan prescription (“At 310, method 300 includes injecting a contrast agent into the patient” at paragraph 0039, line 1).
Jackson et al. does not explicitly disclose a plurality of zones of a contrast scan.
Kalafut et al. teaches a method in the same field of endeavor of contrast imaging, comprising:
	determining when each of a plurality of zones of a contrast scan are estimated to occur based on the contrast signal (“In several embodiments, data from the time enhancement curve of the first region of interest corresponds to a first pass of contrast enhancement fluid through the first region of interest, and data from the time enhancement curve of the second region of interest corresponds to a first pass of contrast enhancement fluid through the second region of interest” at col. 4, line 11);
generating a scan prescription for the contrast scan based on when each of the plurality of zones are estimated to occur (“As described above, in several embodiments, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the multi-region observation as taught by Kalafut et al. in the test bolus scan of Jackson et al. “to achieve predetermined enhancement levels throughout the scan duration using the determined physiological variables (for example, estimated cardiac output and blood volume) as input” (Kalafut et al. at col. 13, line 18).
Regarding claim 2, the Jackson et al. and Kalafut et al. combination discloses a method wherein determining when each of the plurality of zones of the scan protocol are estimated to occur based on the contrast signal comprises determining a plurality of estimated transition times between zones, including an estimated first transition time when a first zone is estimated to transition to a second zone, an estimated second transition time when the second zone is estimated to transition to a third zone (looking at Figure 11 of Kalafut et al., the beginning of the RH curve shows a transition time between an outside zone and the RH zone; the transition point between the RH curve and LH curve shows the transition time between RH and LH; the end of the LH curve shows the transition time to another outside zone).

However, Kalafut et al. further suggests that more regions of interest may be added for observation (“As clear to one skilled in the art, more than two ROIs can be use in the estimation techniques of the present invention” at col. 12, line 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to observe another zone to be able to characterize the contrast timing for a particular anatomy of interest in the imaging scan.
Regarding claim 4, the Jackson et al. and Kalafut et al. combination discloses a method wherein generating the scan prescription includes setting one or more scan parameters for each zone (“FIG. 11 illustrates an example of relative timing and diagnostic injection protocol phases, scan and enhancement curves for the right heart/pulmonary artery and left heart/aorta” Kalafut et al. at col. 24, line 5).
Regarding claim 5, the Jackson et al. and Kalafut et al. combination wherein at least two zones of the plurality of zones differ in one or more of a frame rate (“In alternate embodiments, in addition to dual energy, the CTA acquisition frame may be at a different kVp (100, for example) than the CTP frames (typically 80 kVp)” Jackson et al. at paragraph 0083, line 1) and a tube current (“While interleaving CTA scans within CTP scans, it may be noted that there are one or more settings that may be different or maintained between the scans. For example, the current setting for CTA is typically higher than the current setting for the CTP” Jackson et al. at paragraph 0077; “Scanner 
Regarding claim 6, the Jackson et al. and Kalafut et al. combination discloses a method wherein performing the contrast scan comprises commanding initiation of a second injection of the contrast agent and then performing one or more acquisitions of the contrast scan according to the scan prescription (“Returning to FIG. 3, at 315 of method 300, the protocol for CTP and CTA scan sequence may be determined. Next, at 320 of method 300, the CTP scan may be performed according to the protocol determined at 315” Jackson et al. at paragraph 0053, line 8).
Regarding claim 7, the Jackson et al. and Kalafut et al. combination discloses a method wherein commanding initiation of the second injection includes commanding initiation of the second injection at a target time relative to the first injection, the target time determined based on the contrast signal (“The scan parameters may further be determined based on contrast administration, including but not limited to iodine concentration of the contrast agent, injection flow rate (e.g., amount of contrast delivered per unit time), injection duration (e.g., contrast volume), and so on” Jackson et al. at paragraph 0040, last sentence; the target time is determined to be a period after the test bolus at which point the first contrast would have washed out).
Regarding claim 8, the Jackson et al. and Kalafut et al. combination wherein the monitoring area is an artery and the contrast signal comprises a segment of an arterial inflow function curve (“In another embodiment, wherein the first region of interest is a 
Regarding claim 9, the Jackson et al. and Kalafut et al. combination discloses a method wherein the contrast signal comprises a segment of a tissue uptake curve, and wherein the segment starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the tissue uptake curve prior to a peak of the tissue uptake (looking at Figure 11 of Kalafut et al., the beginning of the RH curve shows a transition time between an outside zone and the RH zone whereby the first injection commences; “the techniques of the present invention are also suitable for use in connection with tissue” Kalafut et al. at col. 13, line 36).
The Jackson et al. and Kalafut et al. combination does not explicitly disclose that the monitoring area comprises brain parenchyma of the subject.
However, as Kalafut et al. suggests tissue uptake studies (see above) and brain parenchyma are studied with contrast uptake, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings to studying brain parenchyma for similar advantages of timing the imaging study appropriately.
claim 10, Jackson et al. discloses a method for an imaging system, comprising: 
upon a first injection of a contrast agent, processing acquired projection data of a monitoring area of a subject to measure a contrast signal of the contrast agent (“a timing bolus scan may be included to determine the desired delay from the contrast injection to the CTA exposure” at paragraph 0041, line 3); 
determining when a zone of a contrast scan are estimated to occur based on the contrast signal (the timing bolus estimates the time it will take for the contrast to reach a certain point in the patient); 
generating a scan prescription for the contrast scan based on when each zone is estimated to occur, including for at least a first transition time of the plurality of transition times (“Based on the timing bolus response, and a nominal expected heart rate, the protocol may determine a sequence of CTP exposures. As such, the protocol may include parameters such as sequence of CTP and CTA scans, and start time, scan intervals, number of exposures, acquisition phase of each of the CTP and CTA scans, and the like” at paragraph 0041, line 5), adjusting a frame rate of the imaging system from a first frame rate to a second frame rate at the first transition time (“In alternate embodiments, in addition to dual energy, the CTA acquisition frame may be at a different kVp (100, for example) than the CTP frames (typically 80 kVp)” at paragraph 0083, line 1); 
commanding initiation of a second injection of the contrast agent at a time determined based on the contrast signal (“At 310, method 300 includes injecting a contrast agent into the patient” at paragraph 0039, line 1); and 

Jackson et al. does not explicitly disclose a plurality of zones of a contrast scan.
Kalafut et al. teaches a method in the same field of endeavor of contrast imaging, comprising:
determining when each of a plurality of transition times between respective zones of a plurality of zones of a contrast scan are estimated to occur based on the contrast signal  (“In several embodiments, data from the time enhancement curve of the first region of interest corresponds to a first pass of contrast enhancement fluid through the first region of interest, and data from the time enhancement curve of the second region of interest corresponds to a first pass of contrast enhancement fluid through the second region of interest” at col. 4, line 11);
generating a scan prescription for the contrast scan based on when each of the plurality of transition times are estimated to occur, including for at least a first transition time of the plurality of transition times (“As described above, in several embodiments, the systems and methods of the present invention provide data-driven, parametric estimation techniques that use, for example, the times to peak and peak concentrations/enhancements of at least two time concentration/enhancement curves (each for a different region of interest or ROI) generated, for example, from a test or timing bolus (or injection) to estimate the subject's cardiac output and blood volume 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the multi-region observation as taught by Kalafut et al. in the test bolus scan of Jackson et al. “to achieve predetermined enhancement levels throughout the scan duration using the determined physiological variables (for example, estimated cardiac output and blood volume) as input” (Kalafut et al. at col. 13, line 18).
Regarding claim 11, the Jackson et al. and Kalafut et al. combination discloses a method wherein the plurality of zones includes multiple zones and the plurality of transition times includes the first transition time and additional transition times (looking at Figure 11 of Kalafut et al., the beginning of the RH curve shows a transition time between an outside zone and the RH zone; the transition point between the RH curve and LH curve shows the transition time between RH and LH; the end of the LH curve shows the transition time to another outside zone).
The Jackson et al. and Kalafut et al. combination does not explicitly disclose five zones and three additional transitional times.
However, Kalafut et al. further suggests that more regions of interest may be added for observation (“As clear to one skilled in the art, more than two ROIs can be use in the estimation techniques of the present invention” at col. 12, line 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to observe another zone to be able to characterize the contrast timing for a particular anatomy of interest in the imaging scan.
claim 12, the Jackson et al. and Kalafut et al. combination discloses a method wherein a first zone of the five zones commences upon initiation of the second injection and ends at the first transition time, a second zone of the five zones commences at the first transition time and ends at a second transition time, a third zone of the five zones commences at the second transition time and ends at a third transition time (looking at Figure 11 of Kalafut et al., the beginning of the RH curve shows a transition time between an outside zone and the RH zone; the transition point between the RH curve and LH curve shows the transition time between RH and LH; the end of the LH curve shows the transition time to another zone), a fourth zone of the five zones commences at the third transition time and ends at a fourth transition time (for the added fourth region, the transition between third and fourth will thereby be the third transition time), and a fifth zone of the five zones commences at the fourth transition time and ends at a fixed time relative to the fourth transition time (the final outside zone will thereby commence at the fourth transition point; though it is not explicitly stated that the last observation ends at a fixed time, since there are no more areas of interest to monitor, it would make sense to terminate the observation at a fixed time, such as when it is estimated that contrast will have washed out).
Regarding claim 17, Jackson et al. discloses a system, comprising: 
an x-ray source that emits a beam of x-rays toward a subject to be imaged (“at least one x-ray radiation source 104 configured to project a beam of x-ray radiation 106 for use in imaging the patient” at paragraph 0021, line 8); 

a data acquisition system operably connected to the detector (“data acquisition system (DAS) 214 configured to sample analog data received from the detector elements 202 and convert the analog data to digital signals for subsequent processing” at paragraph 0026, line 2); and 
a computer operably connected to the DAS (“The data sampled and digitized by the DAS 214 is transmitted to a computing device 216” at paragraph 0026, line 5) and configured with instructions in non-transitory memory (“In one embodiment, image reconstructor 230 may include such instructions in non-transitory memory, and may apply the methods described herein to reconstruct an image from scanning data” at paragraph 0033, line 4) that when executed cause the computer to:
upon a first injection of a contrast agent, process projection data of a monitoring area of a subject from the DAS to measure a contrast signal of the contrast agent (“a timing bolus scan may be included to determine the desired delay from the contrast injection to the CTA exposure” at paragraph 0041, line 3); 
determining when a zone of a contrast scan are estimated to occur based on the contrast signal (the timing bolus estimates the time it will take for the contrast to reach a certain point in the patient); 
generating a scan prescription for the contrast scan based on when each zone is estimated to occur, the scan prescription including one or more settings for the x-ray source, detector, and/or DAS that change (“Based on the timing bolus response, and a 
perform the contrast scan according to the scan prescription (“Returning to FIG. 3, at 315 of method 300, the protocol for CTP and CTA scan sequence may be determined. Next, at 320 of method 300, the CTP scan may be performed according to the protocol determined at 315” at paragraph 0053, line 8).
Jackson et al. does not explicitly disclose a plurality of zones of a contrast scan.
Kalafut et al. teaches a method in the same field of endeavor of contrast imaging, comprising:
determining when each of zones of a contrast scan are estimated to occur based on the contrast signal (“In several embodiments, data from the time enhancement curve of the first region of interest corresponds to a first pass of contrast enhancement fluid through the first region of interest, and data from the time enhancement curve of the second region of interest corresponds to a first pass of contrast enhancement fluid through the second region of interest” at col. 4, line 11);
generating a scan prescription for the contrast scan based on when each of the plurality of transition times are estimated to occur, the scan prescription including one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the multi-region observation as taught by Kalafut et al. in the test bolus scan of Jackson et al. “to achieve predetermined enhancement levels throughout the scan duration using the determined physiological variables (for example, estimated cardiac output and blood volume) as input” (Kalafut et al. at col. 13, line 18).

The Jackson et al. and Kalafut et al. combination does not explicitly disclose five zones.
However, Kalafut et al. further suggests that more regions of interest may be added for observation (“As clear to one skilled in the art, more than two ROIs can be use in the estimation techniques of the present invention” at col. 12, line 65).
.

Claims 3, 13, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jackson et al. and Kalafut et al. as applied to claims 2, 12 and 17 above, and further in view of Sahbaee Bagherzadeh et al. (US 2019/0313990).
Regarding claim 3, the Jackson et al. and Kalafut et al. combination discloses a method wherein the plurality of estimated transition times are estimated from an arterial inflow function curve and a venous outflow function curve (“For example, a first ROI and second ROI can be the femoral artery and the popliteal vein in the legs for the performance of peripheral angiography” Kalafut et al. at col. 13, line 54; therefore, the curve for the first ROI is an arterial inflow curve and the curve for the second ROI is a venous outflow curve).
The Jackson et al. and Kalafut et al. combination does not explicitly disclose that the curves are output from a machine learning model, where the contrast signal is entered as input to the machine learning model.
Sahbaee Bagherzadeh et al. teaches a method in the same field of endeavor of contrast injection determination wherein the plurality of estimated transition times are estimated from an output from a machine learning model, where the contrast signal is entered as input to the machine learning model (“A real -time test bolus or bolus tracking scan is performed using a low dosage of a contrast agent (CA), and a test 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a neural network as taught by Sahbaee Bagherzadeh et al. as the model in the test bolus process in the Jackson et al. and Kalafut et al. combination as it “may lead to better image quality at significantly lower doses of contrast agent. The scan times can also be reduced significantly, while simultaneously maintaining high image quality” (Sahbaee Bagherzadeh et al. at paragraph 0014, second to last sentence).
Regarding claim 13, the Jackson et al. and Kalafut et al. combination discloses a method wherein determining when each of the plurality of transition times are estimated to occur based on the contrast signal comprises determining when each of the plurality of transition times are estimated to occur based on one or more of the AIF curve, the VOF curve, and the TUC (“For example, a first ROI and second ROI can be the femoral artery and the popliteal vein in the legs for the performance of peripheral angiography” Kalafut et al. at col. 13, line 54; therefore, the curve for the first ROI is an arterial inflow curve and the curve for the second ROI is a venous outflow curve).
The Jackson et al. and Kalafut et al. combination does not explicitly disclose entering the contrast signal as input to a machine learning model, the machine learning model configured to output one or more of an arterial inflow function (AIF) curve, a venous outflow function (VOF) curve, and a tissue uptake curve (TUC).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a neural network as taught by Sahbaee Bagherzadeh et al. as the model in the test bolus process in the Jackson et al. and Kalafut et al. combination as it “may lead to better image quality at significantly lower doses of contrast agent. The scan times can also be reduced significantly, while simultaneously maintaining high image quality” (Sahbaee Bagherzadeh et al. at paragraph 0014, second to last sentence).
Regarding claim 14, the Jackson et al. and Kalafut et al. combination discloses a method wherein the model is configured to output a plurality of estimated time points, including one or more of an estimated arterial ascent knee time, an estimated arterial peak time, an estimated venous peak time (“In several embodiments, a time to peak 
The Jackson et al. and Kalafut et al. combination does not explicitly disclose that each of the plurality of transition times are estimated to occur based on the contrast 
Sahbaee Bagherzadeh et al. teaches a method in the same field of endeavor of contrast injection determination wherein each of the plurality of transition times are estimated to occur based on the contrast signal comprises entering the contrast signal as input to a machine learning model, the machine learning model configured to output a plurality of estimated time points (“A real -time test bolus or bolus tracking scan is performed using a low dosage of a contrast agent (CA), and a test bolus enhancement curve is generated. The test bolus enhancement curve from test bolus or bolus tracking scan 231 and the patient attributes or 2D or 3D image 232 are then input to the neural network 220, which generates the parameters of the contrast agent administration protocol 233 and the scan delay 234” at paragraph 0052, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a neural network as taught by Sahbaee Bagherzadeh et al. as the model in the test bolus process in the Jackson et al. and Kalafut et al. combination as it “may lead to better image quality at significantly lower doses of contrast agent. The scan times can also be reduced significantly, while simultaneously maintaining high image quality” (Sahbaee Bagherzadeh et al. at paragraph 0014, second to last sentence).
Regarding claim 16, the Jackson et al., Kalafut et al. and Sahbaee Bagherzadeh et al. combination discloses a method wherein commanding initiation of the second injection at the time determined based on the contrast signal comprises commanding initiation of the second injection at an estimated venous return to baseline of the first 
Regarding claim 18, the Jackson et al. and Kalafut et al. combination discloses a system wherein the non-transitory memory stores a model configured to determine when each of the five zones are estimated to occur based on the contrast signal (looking at Figure 11 of Kalafut et al., the beginning of the RH curve shows a transition time between an outside zone and the RH zone; the transition point between the RH curve and LH curve shows the transition time between RH and LH; the end of the LH curve shows the transition time to another zone; for the added fourth region, the transition between third and fourth will thereby be the third transition time; the final outside zone will thereby commence at the fourth transition point; though it is not explicitly stated that the last observation ends at a fixed time, since there are no more areas of interest to monitor, it would make sense to terminate the observation at a fixed time, such as when it is estimated that contrast will have washed out).
The Jackson et al. and Kalafut et al. combination does not explicitly disclose a machine learning model.
Sahbaee Bagherzadeh et al. teaches a system in the same field of endeavor of contrast injection determination wherein the non-transitory memory stores a machine learning model configured to determine when each zone is estimated to occur based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a neural network as taught by Sahbaee Bagherzadeh et al. as the model in the test bolus process in the Jackson et al. and Kalafut et al. combination as it “may lead to better image quality at significantly lower doses of contrast agent. The scan times can also be reduced significantly, while simultaneously maintaining high image quality” (Sahbaee Bagherzadeh et al. at paragraph 0014, second to last sentence).
Regarding claim 19, Sahbaee Bagherzadeh et al. discloses a system wherein the machine learning model is a regression model (“a trained regressor (e.g., neural network) 220 provides sufficient acceleration to determine the contrast agent application protocol 233 within the clinical workflow” at paragraph 0023, line 4).
Regarding claim 20, Sahbaee Bagherzadeh et al. discloses a system wherein the machine learning model is a neural network (“a trained regressor (e.g., neural network) 220 provides sufficient acceleration to determine the contrast agent application protocol 233 within the clinical workflow” at paragraph 0023, line 4).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 9, 12, 13 16 and 18-20 of copending Application No. 16672350 in view of Jackson et al. and/or Kalafut et al.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, ‘350 discloses a method, comprising: 
upon a first injection of a contrast agent, processing acquired projection data of a monitoring area of a subject to measure a contrast signal of the contrast agent (claim 1, lines 2-4); 
determining when each of a plurality of zones of a contrast scan are estimated to occur based on the contrast signal (claim 1, lines 5-6); 
generating a scan prescription for the contrast scan based on when each of the plurality of zones are estimated to occur (claim 1, lines 7-8); and 
performing the contrast scan according to the scan prescription (claim 1, line 9).
‘350 does not explicitly disclose a second injection of contrast agent.

upon a first injection of a contrast agent, processing acquired projection data of a monitoring area of a subject to measure a contrast signal of the contrast agent (“a timing bolus scan may be included to determine the desired delay from the contrast injection to the CTA exposure” at paragraph 0041, line 3); 
determining when a zone of a contrast scan are estimated to occur based on the contrast signal (the timing bolus estimates the time it will take for the contrast to reach a certain point in the patient); 
generating a scan prescription for the contrast scan based on when the zone is estimated to occur (“Based on the timing bolus response, and a nominal expected heart rate, the protocol may determine a sequence of CTP exposures. As such, the protocol may include parameters such as sequence of CTP and CTA scans, and start time, scan intervals, number of exposures, acquisition phase of each of the CTP and CTA scans, and the like” at paragraph 0041, line 5); and 
upon a second injection of contrast agent, performing the contrast scan according to the scan prescription (“At 310, method 300 includes injecting a contrast agent into the patient” at paragraph 0039, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of ‘350 as a test bolus scan prior to a second injection as taught by Jackson et al. to ensure that imaging conditions are optimized for capture.
Regarding claim 10, ‘350 discloses a method for an imaging, comprising:

determining when each of a plurality of transition times between respective zones of a plurality of zones of a contrast scan are estimated to occur based on the contrast signal (claim 9, lines 4-8);
generating a scan prescription for the contrast scan based on when each of the plurality of transition times are estimated to occur, including for at least a first transition time of the plurality of transition times (claim 9, lines 9-10), adjusting a frame rate of the imaging system from a first frame rate to a second frame rate at the first transition time (claim 10)
performing the contrast scan with the imaging system according to the scan prescription (implied by the continuation of the scan as recited in claim 9).
‘350 does not explicitly disclose commanding initiation of a second injection of the contrast agent at a time determined based on the contrast signal and upon initiation of the second injection, performing the contrast scan with the imaging system according to the scan prescription.
Jackson et al. discloses a method for an imaging system, comprising: 
upon a first injection of a contrast agent, processing acquired projection data of a monitoring area of a subject to measure a contrast signal of the contrast agent (“a timing bolus scan may be included to determine the desired delay from the contrast injection to the CTA exposure” at paragraph 0041, line 3); 

generating a scan prescription for the contrast scan based on when each zone is estimated to occur, including for at least a first transition time of the plurality of transition times (“Based on the timing bolus response, and a nominal expected heart rate, the protocol may determine a sequence of CTP exposures. As such, the protocol may include parameters such as sequence of CTP and CTA scans, and start time, scan intervals, number of exposures, acquisition phase of each of the CTP and CTA scans, and the like” at paragraph 0041, line 5), adjusting a frame rate of the imaging system from a first frame rate to a second frame rate at the first transition time (“In alternate embodiments, in addition to dual energy, the CTA acquisition frame may be at a different kVp (100, for example) than the CTP frames (typically 80 kVp)” at paragraph 0083, line 1); 
commanding initiation of a second injection of the contrast agent at a time determined based on the contrast signal (“At 310, method 300 includes injecting a contrast agent into the patient” at paragraph 0039, line 1); and 
upon initiation of the second injection, performing the contrast scan with the imaging system according to the scan prescription (“Returning to FIG. 3, at 315 of method 300, the protocol for CTP and CTA scan sequence may be determined. Next, at 320 of method 300, the CTP scan may be performed according to the protocol determined at 315” at paragraph 0053, line 8).

Regarding claim 17, ‘350 discloses a system, comprising:
an x-ray source that emits a beam of x-rays toward a subject to be imaged (claim 16, line 2);
a detector that receives the x-rays attenuated by the subject (claim 16, line 3);
a data acquisition system operably connected to the detector (claim 16, line 4);
a computer operably connected to the DAS and configured with instructions in non-transitory memory that when executed cause the computer to (claim 16, lines 5-6):
upon a first injection of a contrast agent, process projection data of a monitoring area of a subject from the DAS to measure a contrast signal of the contrast agent (claim 16, lines 7-10);
determining when each of zones of a contrast scan are estimated to occur based on the contrast signal (claim 16, lines 11-12);
generating a scan prescription for the contrast scan based on when each of the zones is estimated to occur, the scan prescription including one or more settings for the x-ray source, detector, and/or DAS that change between at least two zones (claim 16, lines 13-14);
perform the contrast scan according to the scan prescription (implied by the continuation of the scan as recited in claim 16).
‘350 does not explicitly disclose five zones.

determining when each of zones of a contrast scan are estimated to occur based on the contrast signal (“In several embodiments, data from the time enhancement curve of the first region of interest corresponds to a first pass of contrast enhancement fluid through the first region of interest, and data from the time enhancement curve of the second region of interest corresponds to a first pass of contrast enhancement fluid through the second region of interest” at col. 4, line 11);
generating a scan prescription for the contrast scan based on when each of the plurality of transition times are estimated to occur, the scan prescription including one or more settings for the x-ray source, detector, and/or DAS that change between at least two zones of the zones (“As described above, in several embodiments, the systems and methods of the present invention provide data-driven, parametric estimation techniques that use, for example, the times to peak and peak concentrations/enhancements of at least two time concentration/enhancement curves (each for a different region of interest or ROI) generated, for example, from a test or timing bolus (or injection) to estimate the subject's cardiac output and blood volume between, for example, the injection site and cardiac anatomy” at col. 12, line 57; see also Figure 11; the beginning of the RH curve shows a transition time between an outside zone and the RH zone; the transition point between the RH curve and LH curve shows the transition time between RH and LH; the end of the LH curve shows the transition time to another outside zone).
While this does not explicitly disclose five zones, Kalafut et al. further suggests that more regions of interest may be added for observation (“As clear to one skilled in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to observe another zone to be able to characterize the contrast timing for a particular anatomy of interest in the imaging scan.

The following is mapping between claims of the instant application to the claims of the copending application:

Instant Application
Co-pending ‘350
1
1
2
2 + Kalafut et al.
3
8
4
1 + Kalafut et al.
5
4
6
1 + Jackson et al.
7
1 + Jackson et al.
8
1 + Kalafut et al.
9
1 + Kalafut et al.
10
9
11
9 + Kalafut et al.
12
9 + Kalafut et al.
13
12 + Kalafut et al.

12 + Kalafut et al.
15
13
16
12
17
16
18
18
19
19
20
20




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATRINA R FUJITA/Primary Examiner, Art Unit 2662